DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose set of contacts extending in the second direction, being over the active region, being located at a third level different from the first level, and being positioned between at least the second set of gates, wherein the set of contacts comprises: a first source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between a first gate of the first set of gates and a first gate of the second set of gates; and a first drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the first gate of the first set of gates and a second gate of the first set of gates.
 	Here, the closest prior art is Wang (US 20060081563) does not disclose the sets of contacts being on the different levels, specifically the contacts being   on a third level different from the first and the positioning of the contracts in relation to the active region.  
 	With respect to claim 21, the prior art of record fails to suggest or disclose a set of contacts extending in the second direction, being over the active region, being located at a third level different from the first level, and being positioned between the first gate and the second gate, wherein the set of contacts comprises: a first source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between a first gate of the first set of gates and the first gate; and a first drain contact extending in the second direction, being over the active 
 	Here, the closest prior art is Wang (US 20060081563) does not disclose the sets of contacts being on the different levels, specifically the contacts being   on a third level different from the first and the positioning of the contracts in relation to the active region.  
	With respect to claim 30, the prior art of record fails to suggest or disclose a set of contacts extending in the second direction, being over the active region, being located at a third level different from the first level, and being adjacent to at least the first set of gates, wherein the active region comprises: a first source region coupled to a first source contact of the set of contacts; and a second source region coupled to a second source contact of the set of contacts.
 	 Here, the closest prior art is Wang (US 20060081563) does not disclose the sets of contacts being on the different levels, specifically the contacts being   on a third level different from the first and the positioning of the contracts in relation to the active region.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M-F (8:00am-5:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849